DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Formalities
The preliminary amendment filed 05/17/0021 has been noted – Amendments to the Abstract & Claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 9-11 are objected to because of the following informalities:
The Claim’s preamble recite “A control system …” and should recite “The control system …” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 – 
The recitation “abnormal grid event” is vague and indefinite. The claim does define such “abnormal grid event”. Moreover, the specification describes a series of “abnormal grid events” (see page 3). Therefore, interpreting the specification, it would be unclear to what exactly the applicant is referring to from the series of events recited in the spec, Examiner suggest to the applicant to include claim 2 into claim 1. 
The recitation “allowable rotor thrust” is vague and indefinite. The claim nor the specification define such “allowable rotor thrust”. Therefore, it is unclear what would constitute an “allowable rotor thrust”.
Moreover, the claim recites:
A method for (a) stabilizing a rotor of a wind turbine … the method comprising the steps of:
(b) detecting an occurrence of the abnormal grid event;
(c) reducing an allowable rotor thrust from a first thrust limit to a second thrust; 
(d) detecting that the abnormal grid event has ended; and 
(e) maintaining the second thrust limit a selected time period after detecting that the abnormal grid event has ended.
As recited, it is unclear how any of the limitations for “stabilizing a rotor, detecting an occurrence, reducing an allowable rotor thrust, detecting that the abnormal grid event has ended, maintaining the second thrust limit” as recited are performed. For instance, no software nor hardware is recited to perform the functions recited (a-e limitations). Therefore, the claim is vague and indefinite. 
Claims 2-7 are rejected based on their dependency from Claim 1. 
Regarding Claim 3, the recitation “wherein the allowable rotor thrust is increased from the second thrust limit to a higher thrust limit at the expiry of the selected time period
Regarding Claim 4, the recitation “wherein the allowable rotor thrust is increased from the second thrust limit to the first thrust limit at the expiry of the selected time period” is vague and indefinite. The second thrust limit & selected time period are already unclear. Moreover, the claim nor the specification define such “first thrust limit”. Therefore, it is unclear what constitutes a “first thrust limit”. 
Regarding Claim 8 – 
The recitation “abnormal grid event” is vague and indefinite. The claim does define such “abnormal grid event”. Moreover, the specification describes a series of “abnormal grid events” (see page 3). Therefore, interpreting the specification, it would be unclear to what exactly the applicant is referring to from the series of events recited in the spec, Examiner suggest to the applicant to include claim 2 into claim 1. 
The recitation “allowable rotor thrust” is vague and indefinite. The claim nor the specification define such “allowable rotor thrust”. Therefore, it is unclear what constitutes an “allowable rotor thrust”.
Moreover, as recited, it is unclear how “an arrangement” would capable to “detecting an occurrence of the abnormal grid event, and for detecting that the abnormal grid event has ended.”
Claims 9-11 are rejected based on their dependency from Claim 8.
Regarding Claim 9, the recitation “wherein the controller is adapted to allow that the rotor thrust is increased from the second thrust limit to a higher thrust limit at the expiry of the selected time period” is vague and indefinite. The specification describes the “second thrust limit” & “selected time period” as multiple possibilities (page 4). Therefore, interpreting the specification, it would be unclear to what exactly the applicant is referring to with such multiple possibilities from the “selected time period. 
Regarding Claim 10, the recitation “wherein the controller is adapted to allow that the rotor thrust is increased from the second thrust limit to the first thrust limit at the expiry of the selected time period” is vague and indefinite. The second thrust limit & selected time period are already unclear. Moreover, the claim nor the specification define such “first thrust limit”. Therefore, it is unclear what constitutes a “first thrust limit”.
Regarding Claim 11, the recitation “wherein the controller is adapted to reduce the allowable rotor thrust from the first thrust limit to the second thrust limit with a predefined rate” is vague and indefinite. The allowable rotor thrust, first thrust limit & are second thrust limit already unclear. Moreover, the claim nor the specification define such “predefined rate”.

Regarding Claim 13 – 
The recitation “abnormal grid event” is vague and indefinite. The claim does define such “abnormal grid event”. Moreover, the specification describes a series of “abnormal grid events” (see page 3). Therefore, interpreting the specification, it would be unclear to what exactly the applicant is referring to from the series of events recited in the spec, Examiner suggest to the applicant to include claim 2 into claim 1. 
The recitation “allowable rotor thrust” is vague and indefinite. The claim nor the specification define such “allowable rotor thrust”. Therefore, it is unclear what constitutes an “allowable rotor thrust”.
Claims 14-19 are rejected based on their dependency from Claim 13.
Regarding Claim 15, the recitation “the recitation “wherein the allowable rotor thrust is increased from the second thrust limit to a higher thrust limit at the expiry of the selected time period” is vague and indefinite. The “allowable rotor thrust” is already unclear. Moreover, the specification describes the “second thrust limit” & “selected time period” as multiple possibilities (page 4). Therefore, interpreting the specification, it would be unclear to what exactly the applicant is referring to with such multiple possibilities from the “selected time period. 
Regarding Claim 16, the recitation “wherein the allowable rotor thrust is increased from the second thrust limit to the first thrust limit at the expiry of the selected time period” is vague and indefinite. The second thrust limit & selected time period are already unclear. Moreover, the claim nor the specification define such “first thrust limit”. Therefore, it is unclear what constitutes a “first thrust limit”.
Regarding Claim 19, the recitation “wherein the controller is adapted to reduce the allowable rotor thrust from the first thrust limit to the second thrust limit with a predefined rate” is vague and indefinite. The allowable rotor thrust, first thrust limit & are second thrust limit already unclear. Moreover, the claim nor the specification define such “predefined rate”.
Prior art will be applied as best understood by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 8-10 & 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kjaer (US 2018/0320663).
Regarding Claim 1, Kjaer discloses a method for stabilizing a rotor of a wind turbine during a time period following an abnormal grid event [In the fault mode the wind turbine remains connected and the controller aims at keeping the rotor speed below a given overspeed threshold. In a fault event where the grid voltage drops, the controller can no longer use the power to control the speed and the blades will pitch out to avoid the overspeed, thus in the fault mode the rotor blades will move away from the aerodynamically optimal pitch angle] (¶ [0039]), the method comprising the steps of:
detecting an occurrence of the abnormal grid event [In a fault event where the grid voltage drops] (¶ [0039]);
reducing an allowable rotor thrust from a first thrust limit to a second thrust [during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] (FIG. 4, ¶ [0040]); 
detecting that the abnormal grid event has ended [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds.] (FIG. 4, ¶ [0038]); and 
maintaining the second thrust limit a selected time period after detecting that the abnormal grid event has ended [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds] (FIG. 4, ¶ [0038]).
Regarding Claim 2, Kjaer discloses the method of claim 1 [see rejected Claim 1], wherein the abnormal grid event is a low voltage event [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid] (¶ [0038]).


Regarding Claim 3, Kjaer discloses the method of claim 1 [see rejected Claim 1], wherein the allowable rotor thrust is increased from the second thrust limit to a higher thrust limit at the expiry of the selected time period [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds] (FIG. 4, ¶ [0038]).
Regarding Claim 4, Kjaer discloses the method of claim 3 [see rejected Claim 3], wherein the allowable rotor thrust is increased from the second thrust limit to the first thrust limit at the expiry of the selected time period [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds] (FIG. 4, ¶ [0038]).
Regarding Claim 8, Kjaer discloses a control system for stabilizing a rotor of a wind turbine during a time period following an abnormal grid event [In the fault mode the wind turbine remains connected and the controller aims at keeping the rotor speed below a given overspeed threshold. In a fault event where the grid voltage drops, the controller can no longer use the power to control the speed and the blades will pitch out to avoid the overspeed, thus in the fault mode the rotor blades will move away from the aerodynamically optimal pitch angle] (¶ [0039]), the control system comprising.
an arrangement for detecting an occurrence of the abnormal grid event, and for detecting that the abnormal grid event has ended [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds.] (FIG. 4, ¶ [0038]); and 
a controller [control system] for reducing an allowable rotor thrust from a first thrust limit to a second thrust limit during at least part of the abnormal grid event [during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position], and for maintaining the second thrust limit a selected time period after the abnormal grid event has ended [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds] (Claim 9, ¶ [0038-0040]).
Regarding Claim 9, Kjaer discloses a control system according to claim 8 [see rejected Claim 8], wherein the controller is adapted to allow that the rotor thrust is increased from the second thrust limit to a higher thrust limit at the expiry of the selected time period [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds] (FIG. 4, ¶ [0038]).
Regarding Claim 10, Kjaer discloses a control system according to claim 9 [see rejected Claim 9], wherein the controller is adapted to allow that the rotor thrust is increased from the second thrust limit to the first thrust limit at the expiry of the selected time period [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds]  (FIG. 4, ¶ [0038]).
Regarding Claim 13, Kjaer discloses a computer program product for performing an operation when the computer program product is run on a microprocessor of a control system of a wind turbine; the operation (Claim 19), comprising:
detecting an occurrence of the abnormal grid event [In a fault event where the grid voltage drops] (¶ [0039]); 
reducing an allowable rotor thrust from a first thrust limit to a second thrust limit; detecting that the abnormal grid event has ended [during the grid loss duration the actual pitch angle 42 is moved away from the optimal pitch angle 41, so at the end of the fault period (t2) the pitch angle is no longer at the aerodynamically optimal position] (FIG. 4, ¶ [0040]); and 
maintaining the second thrust limit a selected time period after detecting that the abnormal grid event has ended, thereby stabilizing a rotor of the wind turbine [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds.] (FIG. 4, ¶ [0038]).
Regarding Claim 14, Kjaer discloses the computer program product of claim 13 [see rejected Claim 13], wherein the abnormal grid event is a low voltage event [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid,] (¶ [0038]).
Regarding Claim 15, Kjaer discloses the computer program product of claim 13 [see rejected Claim 13], wherein the allowable rotor thrust is increased from the second thrust limit to a higher thrust limit at the expiry of the selected time period [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds] (FIG. 4, ¶ [0038]).
Regarding Claim 16, Kjaer discloses the computer program product of claim 15 [see rejected Claim 15], wherein the allowable rotor thrust is increased from the second thrust limit to the first thrust limit at the expiry of the selected time period [An example of a grid fault may be a so-called low voltage event where the grid code requires the turbines to stay connected to the grid, as long as the fault is limited to a given time span, typically below a few hundred milliseconds] (FIG. 4, ¶ [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer (US 2018/0320663) according to Claim 1 & 8 and in further view of Egedal (US 2010/0140941).
Regarding Claim 5, Kjaer discloses the method of claim 1 [see rejected Claim 1].
However, Kjaer does not discloses wherein the selected time period is smaller than 10 s.
Egedal TEACHES wherein the selected time period is smaller than 10 s [The predefined time interval may have a duration of between 0.02 s and 10 s] (FIG. 4, ¶ [0025]).
One of ordinary skilled in the art would recognize that Egedal’s “rotational speed controlling device for a wind turbine is provided” as recited in the Abstract would be reasonable to be incorporated into Kjaer method to “stabilizing a rotor” by also controlling the “rotational speed”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Egedal’s teachings into Kjaer’s method. One would be motivated to do so to in order to avoid an over speed situation by controlling the rotational speed.
Regarding Claim 6, Kjaer discloses the method of claim 1 [see rejected Claim 1].
Kjaer does not discloses wherein the second thrust limit is at least 20% lower than the first thrust limit [Further, when the described rotational speed controlling device is used the yaw moment can be reduced by approximately 30%] (¶ [0021]).
One of ordinary skilled in the art would recognize that thrust is force where increasing or decreasing a speed would also increase or decrease the thrust. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Egedal’s teachings into Kjaer’s method. One would be motivated to do so to control to prevent an over speed situation, including over thrust. 
Regarding Claim 7, Kjaer discloses the method of claim 1 [see rejected Claim 1].
However, Kjaer does not discloses wherein the allowable rotor thrust is reduced from the first thrust limit to the second thrust limit with a predefined rate.
Egedal TEACHES wherein the allowable rotor thrust is reduced from the first thrust limit to the second thrust limit with a predefined rate [rotational speed controlling device the maximum tower bending moment can be reduced by approximately 50% as compared to the usage of a known rotational speed controlling device] (¶ [0021]).
One of ordinary skilled in the art would recognize that thrust is force where increasing or decreasing a speed would also increase or decrease the thrust. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Egedal’s teachings into Kjaer’s method. One would be motivated to do so to control to prevent an over speed situation, including over thrust. 
Regarding Claim 11, Kjaer discloses a control system according to claim 8 [see rejected Claim 8], 
However, Kjaer does not discloses wherein the controller is adapted to reduce the allowable rotor thrust from the first thrust limit to the second thrust limit with a predefined rate.
Egedal TEACHES wherein the controller is adapted to reduce the allowable rotor thrust from the first thrust limit to the second thrust limit with a predefined rate [rotational speed controlling device the maximum tower bending moment can be reduced by approximately 50% as compared to the usage of a known rotational speed controlling device] (¶ [0021]).
One of ordinary skilled in the art would recognize that thrust is force where increasing or decreasing a speed would also increase or decrease the thrust. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Egedal’s teachings into Kjaer’s method. One would be motivated to do so to control to prevent an over speed situation, including over thrust..
Regarding Claim 17, Kjaer discloses the computer program product of claim 13 [see rejected Claim 13].
However, Kjaer does not discloses wherein the selected time period is smaller than 10 s.
Egedal TEACHES wherein the selected time period is smaller than 10 s [The predefined time interval may have a duration of between 0.02 s and 10 s] (FIG. 4, ¶ [0025]).
One of ordinary skilled in the art would recognize that Egedal’s “rotational speed controlling device for a wind turbine is provided” as recited in the Abstract would be reasonable to be incorporated into Kjaer method to “stabilizing a rotor” by also controlling the “rotational speed”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Egedal’s teachings into Kjaer’s method. One would be motivated to do so to in order to avoid an over speed situation by controlling the rotational speed.
Regarding Claim 18, Kjaer discloses the computer program product of claim 13 [see rejected Claim 13].
Kjaer does not discloses wherein the second thrust limit is at least 20% lower than the first thrust limit
Egedal TEACHES wherein the second thrust limit is at least 20% lower than the first thrust limit [Further, when the described rotational speed controlling device is used the yaw moment can be reduced by approximately 30%] (¶ [0021]).
One of ordinary skilled in the art would recognize that thrust is force where increasing or decreasing a speed would also increase or decrease the thrust. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Egedal’s teachings into Kjaer’s method. One would be motivated to do so to control to prevent an over speed situation, including over thrust.
Regarding Claim 19, Kjaer discloses the computer program product of claim 13 [see rejected Claim 13].
However, Kjaer does not discloses wherein the allowable rotor thrust is reduced from the first thrust limit to the second thrust limit with a predefined rate.
Egedal TEACHES wherein the allowable rotor thrust is reduced from the first thrust limit to the second thrust limit with a predefined rate [rotational speed controlling device the maximum tower bending moment can be reduced by approximately 50% as compared to the usage of a known rotational speed controlling device] (¶ [0021]).
One of ordinary skilled in the art would recognize that thrust is force where increasing or decreasing a speed would also increase or decrease the thrust. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Egedal’s teachings into Kjaer’s method. One would be motivated to do so to control to prevent an over speed situation, including over thrust. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832